UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Dynamic Replication Fund (Class A: RDRAX) (Class I: RDRIX) SEMI-ANNUAL REPORT April 30, 2013 Ramius Dynamic Replication Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 9 Expense Example 18 This report is submitted for the general information of the shareholders of the Ramius Dynamic Replication Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.ramiusmutualfunds.com Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 14.9% EQUITY – 14.9% iShares Russell 1000 Value Index Fund $ SPDR S&P MidCap rust Vanguard MSCI Emerging Markets TOTAL EXCHANGE-TRADED FUNDS (Cost $7,173,290) SHORT-TERM INVESTMENTS – 63.1% Fidelity Institutional Money Market Fund, 0.106%1 TOTAL SHORT-TERM INVESTMENTS (Cost $35,808,282) TOTAL INVESTMENTS – 78.0% (Cost $42,981,572) Other Assets in Excess of Liabilities – 22.0% TOTAL NET ASSETS – 100.0% $ ETF – Exchange-Traded Fund 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 1 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Premium Unrealized Notional Pay/Receive1 Fixed Expiration Paid Appreciation Counterparty Reference Instrument Amount Fixed Rate Rate Date (Received) (Depreciation) Credit Suisse Markit LCDX North America Series 20 Index $ Pay 2.50% 6/20/2018 $ $ TOTAL CREDIT DEFAULT SWAPS $ $ 1 If Ramius Dynamic Replication Fund (the Fund) is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument. TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate2 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BCCFBKAP Index Receive 1.25% 6/30/2013 - ) Barclays BEFSEDHS Index Receive 8/18/2017 Barclays BXCS1682 Index Receive 2/28/2014 - ) Barclays SPDVIXP Index Receive 10/31/2016 - ) Credit Suisse CSEADVOL Index Receive 7/31/2013 - ) Credit Suisse HSGMN Index Receive 5/31/2013 Credit Suisse CSVIOEUS Index Receive 6/28/2013 ) Credit Suisse CSUSRAM1 Index Receive 1-Month USD-LIBOR plus 0.45% 8/1/2013 - ) Credit Suisse CSUSRCSD Index Receive 1-Month USD-LIBOR plus 0.45% 10/7/2013 - ) Credit Suisse CSGADLSE Index Receive 1/31/2017 - J.P. Morgan IBOXHY Index Receive 3-Month USD-LIBOR plus 0.40% 6/20/2013 - J.P. Morgan JPVOLEMO Index Receive 10/3/2013 - ) Merrill Lynch MLESDLVS Index Receive 2/5/2014 - ) Merrill Lynch MLESLSVS Index Receive 12/31/2013 - ) Morgan Stanley MSIQSMDT Index Receive 1-Month USD-LIBOR plus 0.60% 6/11/2013 - Morgan Stanley MSUSSFDT Index Receive 1-Month USD-LIBOR plus 0.90% 4/2/2014 - Morgan Stanley MSUSVXTI Index Receive 2/27/2014 - Societe General SGIXVINC Index Receive 1-Month USD-LIBOR plus 0.26% 10/3/2013 - ) Societe General SGIXVIB2 VIX BETA Index Receive 1-Month USD-LIBOR plus 0.50% 7/5/2013 - ) UBS CMLST08 Index Receive 1/31/2017 - ) UBS UBCIV24 Index Receive 7/1/2016 - ) UBS UBEMACS Index Receive 7/1/2016 - TOTAL RETURN SWAPS $ $ 2 Financing rate is based upon predetermined notional amounts. See accompanying Notes to Financial Statements. 2 Ramius Dynamic Replication Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Asset Class Percent of Total Net Assets Exchange-Traded Funds Equity 14.9% Total Exchange-Traded Funds 14.9% Short-Term Investments 63.1% Total Investments 78.0% Other Assets in Excess of Liabilities 22.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Ramius Dynamic Replication Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) Assets: Investments, at value (cost $42,981,572) $ Cash Cash segregated with brokers for futures contracts and swap contracts Receivables: Investment securities sold Fund shares sold Unrealized appreciation on open swap contracts Unsettled gain on swap transactions Premiums paid on open swap contracts Interest Prepaid expenses Total assets Liabilities: Foreign currency due to custodian, at value (proceeds $178,563) Payables: Fund shares redeemed Unrealized depreciation on open swap contracts Unsettled loss on swap transactions Variation margin Advisory fees Distribution fees - Class A (Note 7) 70 Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on foreign currency, futures contracts, investments, securities sold short and swap contracts ) Net unrealized appreciation (depreciation) on: Foreign currency translations ) Futures contracts ) Investments Swap contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.50% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 18 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 4 Ramius Dynamic Replication Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Miscellaneous Custody fees Legal fees Dividends on securities sold short Auditing fees Shareholder reporting fees Interest expense Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Distribution fees - Class A (Note 7) 28 Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Foreign Currency, Futures Contracts, Investments, Securities Sold Short and Swap Contracts: Net realized gain (loss) on: Foreign currency transactions ) Futures contracts Investments Securities sold short ) Swap contracts ) Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations ) Futures contracts ) Investments Securities sold short Swap contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on foreign currency, futures contracts, investments, securities sold short and swap contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Ramius Dynamic Replication Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 For the Year Ended (Unaudited) October 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on foreign currency transactions, futures contracts, investments, securities sold short and swap contracts Net change in unrealized appreciation/depreciation on foreign currency translations, investments, futures contracts, securities sold short and swap contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A - ) Class I - ) From net realized gain: Class A ) ) Class I ) ) Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A 26 Class I Cost of shares redeemed: Class A1 - ) Class I2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 3 67 Class I Shares redeemed: Class A - ) Class I ) ) Net decrease in capital share transactions ) ) 1 Net of redemption fee proceeds of $0 and $0, respectively. 2 Net of redemption fee proceeds of $2,154 and $3,149, respectively. See accompanying Notes to Financial Statements. 6 Ramius Dynamic Replication Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended April 30, 2013 (Unaudited) For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Period July 22, 2010* to October 31, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Less Distributions: From net investment income - ) ) - From net realized gain ) ) ) - Total distributions ) ) ) - Redemption fee proceeds - - - 2 - 2 Net asset value, end of period $ Total return3 %
